                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

WILLIAM EDWARD LAVELY,

                 Petitioner,                       Case Number 2:15-CV-11245
                                                   HON. GEORGE CARAM STEEH
v.                                                 UNITED STATES DISTRICT JUDGE

KEVIN LINDSEY,

         Respondent.
________________________/

      OPINION AND ORDER DENYING THE PETITION FOR WRIT OF
     HABEAS CORPUS AND DECLINING TO ISSUE A CERTIFICATE OF
      APPEALABILITY OR LEAVE TO APPEAL IN FORMA PAUPERIS

        William Edward Lavely, (“Petitioner”), confined at the Cotton

Correctional Facility in Jackson, Michigan, filed a pro se petition for writ of

habeas corpus with this Court pursuant to 28 U.S.C. § 2254, challenging

his convictions for two counts of first-degree criminal sexual conduct,

M.C.L.A. 750.520b(1)(A). For the reasons that follow, the petition for writ of

habeas corpus is DENIED WITH PREJUDICE.

                                           I.       Background

        Petitioner’s granddaughters, KE and LL, testified that petitioner had

sexually penetrated them when they were under 13 years of age.1


1
  Because the victims were minors at the time of the sexual assault, the Court will refer to these
individuals by their initials only, as the Michigan Court of Appeals did in their opinion. See Fed. R. Civ. P.
5.2(a).
                                                     -1-
Petitioner denied sexually assaulting the victims. The jury chose to believe

the victims.

      Petitioner’s conviction was affirmed. People v. Lavely, No. 312389,

2013 WL 5989671 (Mich.Ct.App. Nov. 12, 2013); lv. den. 495 Mich. 994

(2014).

      Petitioner filed a petition for writ of habeas corpus, which was held in

abeyance so that petitioner could exhaust additional claims. Lavely v.

Winn, No. 2:15-cv-11245, 2015 WL 2084675 (E.D. Mich. May 5, 2015).

      Petitioner’s post-conviction motion was denied by the trial court.

People v. Lavely, No. 11-4322-FC (Clare Cty.Cir.Ct. Aug. 2, 2016).

Petitioner was denied leave to appeal. People v. Lavely, No. 334604

(Mich.Ct.App. Mar. 6, 2017); lv. den. 501 Mich. 981 (2018).

      Petitioner’s case has now been reopened. Petitioner seeks habeas

relief on the following ground: (1) Petitioner was denied the effective

assistance of trial counsel.

                           II. Standard of Review

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), imposes the following standard of

review for habeas cases:

      An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not
                                     -2-
      be granted with respect to any claim that was adjudicated on
      the merits in State court proceedings unless the adjudication of
      the claim–

                    (1) resulted in a decision that was contrary to, or
                    involved an unreasonable application of, clearly
                    established Federal law, as determined by the
                    Supreme Court of the United States; or
                    (2) resulted in a decision that was based on an
                    unreasonable determination of the facts in light of
                    the evidence presented in the State court
                    proceeding.

      A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by the

Supreme Court on a question of law or if the state court decides a case

differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” Id. at 410-11. “[A] state court’s determination

that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s



                                      -3-
decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough

v. Alvarado, 541 U.S. 652, 664 (2004)).

                                III. Discussion

     Petitioner argues he was denied the effective assistance of trial

counsel.

     To prevail on his ineffective assistance of counsel claims, petitioner

must show that the state court’s conclusion regarding these claims was

contrary to, or an unreasonable application of, Strickland v. Washington,

466 U.S. 668 (1984). See Knowles v. Mirzayance, 556 U.S. 111, 123

(2009). Strickland established a two-prong test for claims of ineffective

assistance of counsel: the petitioner must show (1) that counsel’s

performance was deficient, and (2) that the deficient performance

prejudiced the defense. Strickland, 466 U.S. at 687.

     Petitioner first claims that trial counsel was ineffective in eliciting

damaging information from the victims during cross-examination. The

Michigan Court of Appeals rejected the claim:

     Defense counsel’s inquiry of KE regarding inappropriate things
     that defendant had said to her was merely an attempt to clarify
     KE’s direct examination testimony that defendant “says
     inappropriate things sometimes.” When asked whether
     defendant’s comments annoyed her, KE responded
     affirmatively. Having KE reiterate that defendant made
     comments that annoyed her allowed the jury to infer some level
     of hostility that could cause her to fabricate allegations against
                                      -4-
      him, a matter that counsel explored during his closing
      argument. Thus, defense counsel’s inquiry appeared to
      constitute sound trial strategy.

      With respect to defense counsel’s questioning of LL regarding
      her allegation that defendant had sexually assaulted her in
      Detroit, the record shows that counsel was attempting to
      discredit LL. LL testified that defendant sexually assaulted her
      in Detroit approximately 25 to 30 times while he was babysitting
      her. To discredit her allegation and undermine LL’s credibility in
      general, counsel questioned defendant’s wife regarding
      whether defendant had ever babysat LL in Detroit. Defendant’s
      wife denied that defendant had ever babysat LL in Detroit. She
      explained that LL’s other grandparents had cared for LL as
      needed at that time in LL’s life, which LL’s aunt and brother
      confirmed. During closing argument, counsel used LL’s
      testimony about the alleged sexual abuse in Detroit to call into
      doubt her character for truthfulness. Thus, counsel’s
      questioning constituted sound trial strategy.

      In addition, regarding defense counsel’s inquiry of LL to
      expound on what she meant when she testified that defendant’s
      attempts to penetrate her “hurt,” counsel used that testimony to
      highlight the lack of physical evidence: Counsel argued during
      closing argument that although LL maintained that it “hurt,”
      there was no report evidencing scarring, tearing, or anything of
      the sort. Thus, again, counsel’s questioning constituted sound
      trial strategy.

People v. Lavely, 2013 WL 5989671, at * 2 (internal citations omitted).

      Counsel’s performance in eliciting allegedly prejudicial testimony from

the victims was not deficient, so as to support petitioner’s ineffective

assistance of counsel claim; the questions were part of a legitimate

strategy to cast doubt on the prosecution’s case or the victims’ credibility.



                                      -5-
See Campbell v. U.S., 364 F.3d 727, 734-35 (6th Cir. 2004); See also

Urban v. Ohio Adult Parole Auth., 116 F. App’x. 617, 622 (6th Cir. 2004).

           Petitioner next claims that trial counsel was ineffective for calling a

defense witness who offered damaging testimony against petitioner. The

Michigan Court of Appeals rejected this claim:

           Defendant also contends that defense counsel called witnesses
           whose testimony aided the prosecution. Defendant cites to the
           testimony of “KA,” KE’s sister, who testified that the way that
           defendant said things “sometimes was kinda creepy.” She also
           maintained that defendant made inappropriate comments about
           her physical appearance. Contrary to defendant’s argument,
           the prosecution, rather than defense counsel, elicited that
           testimony from KA on cross-examination. During his redirect
           examination of KA, defense counsel attempted to mitigate the
           effect of that testimony by asking KA whether defendant is “an
           outgoing, joking-type individual” to which KA responded
           affirmatively. Thus, counsel’s questions were strategically
           designed to mitigate the effect of the prosecutor’s cross-
           examination of KA. Moreover, on direct examination, defense
           counsel elicited testimony that KA had no memory of an
           incident that allegedly occurred in defendant’s bedroom. KE
           maintained that KA had been present during the incident. 2
           Thus, defense counsel elicited testimony from KA that assisted
           defendant.

People v. Lavely, 2013 WL 5989671, at * 2.

           Petitioner cannot show that trial counsel was ineffective for calling KA

as a witness, since counsel’s decision to call KA as a defense witness was

part of a strategy to obtain favorable information from this witness. See


2
    The incident forms the factual basis of one of defendant's convictions. (Footnote original).
                                                      -6-
Awkal v. Mitchell, 613 F.3d 629, 642-43 (6th Cir. 2010). Counsel did, in

fact, obtain favorable evidence from KA. This claim is without merit.

     Petitioner next contends that counsel was ineffective in his

questioning of KE’s mother.

     The Michigan Court of Appeals rejected this claim:

     Defendant next argues that defense counsel’s questioning of
     KE’s mother, “Laurie,” corroborated an incident that KE had
     testified occurred in defendant’s bathroom. Laurie testified that
     when KE was approximately six years old she told Laurie that
     defendant had wiped her vagina after she had used the toilet
     and wanted to talk to her about sex. Counsel asked Laurie
     whether she had taught KE to tell her if anything of a sexual
     nature occurred to KE. Laurie responded affirmatively and then
     testified that KE had told her about the incident in the bathroom.
     Notably, Laurie did not testify that KE had told her about any
     other alleged inappropriate conduct that occurred when KE was
     a child. Moreover, Laurie’s testimony regarding the bathroom
     incident was at odds with Laurie’s sister’s testimony. Laurie
     denied that defendant had helped KE wipe her “tushie” and
     claimed that defendant had helped KE wipe her vagina.
     Laurie’s sister, “Lisa,” on the other hand testified that Laurie
     had asked her to talk to KE because KE told Laurie that
     defendant had helped wipe her butt in the bathroom and it
     made KE uncomfortable. Thus, defense counsel’s questioning
     of Laurie and Lisa assisted defendant’s case by casting doubt
     on the credibility of both KE and Laurie regarding the alleged
     bathroom incident. Further, counsel elicited testimony from
     Laurie that she had never observed anything to make her think
     that defendant had interacted inappropriately with KE.

People v. Lavely, 2013 WL 5989671, at * 3.

     Counsel was not ineffective in asking these questions to KE’s mother,

because counsel was attempting to elicit this information to cast doubt on
                                    -7-
the prosecution’s case or the credibility of the victims. Campbell v. U.S.,

364 F.3d at 734-35; Urban v. Ohio Adult Parole Auth., 116 F. App’x. at 622.

      Petitioner next contends that trial counsel was ineffective for eliciting

testimony from petitioner’s sister that she had been sexually abused by

their father until she was eleven years old. The Michigan Court of Appeals

rejected this claim:

      Defendant argues that such testimony was not helpful because
      it is known that sexual abuse runs in families. The record shows
      that defense counsel relied on defendant’s sister’s history of
      sexual abuse and her experience as a nurse to strengthen her
      testimony that she never suspected that either KE or LL had
      been abused. Calling on defendant’s sister’s personal
      knowledge in such fashion was a reasonable strategic decision.

People v. Lavely, 2013 WL 5989671, at * 3.

      Counsel’s decision to ask petitioner’s sister to testify about her own

sexual abuse at the hands of their father in order to explain why she did not

believe that the victims had been sexually abused was not ineffective

because counsel did this to obtain favorable information from this witness.

Awkal, 613 F.3d at 642-43.

      Petitioner next contends that trial counsel was unprepared to

question one of petitioner’s character witness, Therese Sandomierski,

because counsel was unaware of Sandomierski’s professional credentials

which would have permitted her to be qualified as an expert witness in

                                      -8-
order to offer her expert opinion that petitioner had not sexually assaulted

the victims. The Michigan Court of Appeals rejected this claim:

      Defendant also asserts that defense counsel was unprepared
      to question Therese Sandomierski, one of defendant’s
      character witnesses. Sandomierski testified that Lisa is her
      closest friend and that defendant and his wife are like family to
      her. On cross-examination the prosecutor elicited testimony
      regarding Sandomierski’s education, and Sandomierski testified
      that she has a doctorate degree in school psychology. On
      redirect examination defense counsel sought to qualify
      Sandomierski as an expert, but the trial court denied the
      request. Because defense counsel called Sandomierski as a
      character witness, which Sandomierski confirmed in the
      beginning of her testimony, he cannot be faulted for being
      unaware of her professional credentials. In any event, the trial
      court permitted Sandomierski to offer her lay opinion that,
      looking back at the time that she spent with defendant’s family,
      there was no indication that defendant was sexually abusing
      either KE or LL. Thus, Sandomierski’s opinion was admitted as
      evidence, albeit her lay opinion rather than her expert opinion
      was admitted. Accordingly, defendant has failed to show that
      trial counsel’s performance fell below an objective standard of
      reasonableness.

People v. Lavely, 2013 WL 5989671, at * 3.

      Petitioner cannot prevail on his claim that trial counsel was ineffective

for failing to adequately prepare for Sandomierski’s testimony because he

failed to show how additional preparation would have been beneficial to his

defense. See Martin v. Mitchell, 280 F. 3d 594, 607-08 (6th Cir. 2002).

Petitioner is unable to show that he was prejudiced by counsel’s failure to

qualify Sandomierski as an expert in the area of sexual abuse, because

                                     -9-
she was permitted to offer her opinion, albeit as a lay witness, that she saw

no evidence that petitioner was sexually abusing his granddaughters.

      Petitioner next claims that counsel was ineffective for asking

petitioner’s wife questions about their sex life. The Michigan Court of

Appeals rejected this claim:

      Defendant’s wife testified that they used to engage in sexual
      intercourse three or four times a week, but that decreased to
      once every two months approximately 20 years previously
      because defendant began experiencing chest pains and other
      ailments. When asked whether it was painful for defendant to
      engage in sexual intercourse, defendant’s wife responded
      affirmatively because defendant would have chest pains.
      Defendant fails to indicate how his wife’s testimony harmed his
      case. In fact, counsel used the testimony to discredit LL’s claim
      that defendant sexually assaulted her approximately 20 or 30
      times in his Detroit home. Thus, defendant’s challenge lacks
      merit.

People v. Lavely, 2013 WL 5989671, at * 4.

      Conclusory allegations of ineffective assistance of counsel do not

provide a basis for habeas relief. See Workman v. Bell, 178 F.3d 759, 771

(6th Cir. 1998). Petitioner offers no reasons why defense counsel’s

questions to petitioner’s wife were deficient or prejudicial, particularly where

petitioner’s wife’s testimony was used to discredit LL’s testimony.

      Petitioner lastly claims that trial counsel was ineffective for allowing

him to testify and to inadequately prepare petitioner for the witness stand.



                                     - 10 -
      Under Strickland, a court must presume that decisions by counsel as

to whether to call or question witnesses or present evidence are matters of

trial strategy. See Hutchison v. Bell, 303 F. 3d 720, 749 (6th Cir. 2002).

Petitioner bears the burden of proving that counsel’s decision to let him

testify could not be considered sound trial strategy under the

circumstances. See Carter v. United States, 160 F. Supp. 2d 805, 812

(E.D. Mich. 2001). It was not unreasonable for counsel to believe,

particularly in light of the facts in this case, that petitioner was unlikely to be

acquitted unless he took the stand and explained his side of the story. See

Flamer v. State of Delaware, 68 F. 3d 710, 730-731 (3rd Cir. 1995); See

also United States v. Johnson-Wilder, 29 F. 3d 1100, 1105 (7th Cir. 1994).

To the extent that petitioner claims that counsel did not adequately prepare

him for the witness stand, this claim fails because petitioner failed to show

how additional preparation time would have improved his testimony. See

Hutchison v. Bell, 303 F. 3d at 748.

                                IV. Conclusion

      The petition for writ of habeas corpus is denied. The Court will also

deny a certificate of appealability to petitioner. In order to obtain a

certificate of appealability, a prisoner must make a substantial showing of

the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate

                                       - 11 -
this denial, the applicant is required to show that reasonable jurists could

debate whether, or agree that, the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-

84 (2000). When a district court rejects a habeas petitioner’s constitutional

claims on the merits, the petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

to be debatable or wrong. Id. at 484. “The district court must issue or deny

a certificate of appealability when it enters a final order adverse to the

applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. §

2254.

        For the reasons stated in this opinion, a certificate of appealability is

denied because petitioner failed to make a substantial showing of the

denial of a federal constitutional right. Myers v. Straub, 159 F. Supp. 2d

621, 629 (E.D. Mich. 2001). The Court also denies petitioner leave to

appeal in forma pauperis, because the appeal would be frivolous. Id.

                                    V. ORDER

        IT IS ORDERED that:

        (1) the Petition for a Writ of Habeas Corpus is DENIED WITH
           PREJUDICE.

        (2) a Certificate of Appealability is DENIED.
                                       - 12 -
     (3) Petitioner is DENIED leave to appeal in forma pauperis.

Dated: October 9, 2019
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
               October 9, 2019, by electronic and/or ordinary mail and also
                on William Lavely #848603, G. Robert Cotton Correctional
                     Facility, 3500 N. Elm Road, Jackson, MI 49201.

                                    s/Barbara Radke
                                      Deputy Clerk




                                         - 13 -
